USCA4 Appeal: 21-7359      Doc: 9        Filed: 02/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7359


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RUDOLPH B. JAMISON, III,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:14-cr-00158-HEH-1)


        Submitted: February 17, 2022                                 Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Rudolph B. Jamison, III, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7359      Doc: 9         Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Rudolph B. Jamison appeals the district court’s order denying his motion for

        compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

        Step Act of 2018, § 603(b)(1), Pub. L. No. 115-391, 132 Stat. 5194, 5239. We review the

        district court’s order for abuse of discretion. See United States v. Kibble, 992 F.3d 326,

        329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). “A district court abuses its discretion

        when it acts arbitrarily or irrationally, fails to consider judicially recognized factors

        constraining its exercise of discretion, relies on erroneous factual or legal premises, or

        commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

        (internal quotation marks omitted). We conclude that the district court did not abuse its

        discretion. Therefore, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2